DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment and remarks received 27 April 2022 have been entered and overcome the claims rejections cited in the previous office action.
Allowable Subject Matter
Claims 2-4, 6-13, 15-16, and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant has rewritten claims 10 and 19 in independent form as suggested by the Examiner in the previous office action.  Thus, the instant application is now in condition for allowance.  The reasons are repeated in this office action.
Regarding independent claim 10, the closest prior art of record, Reeder (US 3,978,731), neither shows or suggests a flexible substrate comprising, in addition to other limitations of the claim, a plurality of thin film transistors arranged in an array, and wherein a surface acoustic wave generating element and a surface acoustic wave detecting element are positioned between adjacent thin film transistors.
Due to their dependencies upon independent claim 10, claims 2-4, 6-9, 11-13, 15-16, and 22 are also allowable.
Regarding independent claim 19, the closest prior art of record, Reeder (US 3,978,731), neither shows or suggests a method for fabricating a flexible substrate comprising, in addition to other limitations of the claim, steps of forming a plurality of thin film transistors arranged in an array on the flexible base; and forming a passivation layer on the flexible base and the plurality of thin film transistors, wherein the passivation layer has a first portion positioned in a region where the thin film transistors are positioned and a second portion positioned in a region between the adjacent thin film transistors of the flexible base, and wherein forming the piezoelectric layer on the flexible base comprises forming the piezoelectric layer on the second portion of the passivation layer.
Due to their dependencies upon independent claim 19, claims 20-21 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461. The examiner can normally be reached Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        21 May 2022